
	

114 HR 596 PCS: To repeal the Patient Protection and Affordable Care Act and health care-related provisions in the Health Care and Education Reconciliation Act of 2010, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 14114th CONGRESS
		1st Session
		H. R. 596
		IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Received; read the first timeFebruary 5, 2015Read the second time and placed on the calendarAN ACT
		To repeal the Patient Protection and Affordable Care Act and health care-related provisions in the
			 Health Care and Education Reconciliation Act of 2010, and for other
			 purposes.
	
	
		1.Repeal of PPACA and health care-related provisions in the Health Care and Education Reconciliation
			 Act of 2010
 (a)PPACAEffective on the date that is 180 days after the date of the enactment of this Act, the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
 (b)Health care-Related provisions in the Health Care and Education Reconciliation Act of 2010Effective on the date that is 180 days after the date of the enactment of this Act, title I and subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) are repealed, and the provisions of law amended or repealed by such title or subtitle, respectively, are restored or revived as if such title and subtitle had not been enacted.
 2.Budgetary effectsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
 3.Reporting replacement legislationThe Committee on Education and the Workforce, the Committee on Energy and Commerce,  the Committee on the Judiciary, and the Committee on Ways and Means of the House of Representatives shall each report to the House of Representatives legislation proposing changes to existing law within each committee’s jurisdiction with provisions that—
 (1)foster economic growth and private sector job creation by eliminating job-killing policies and regulations;
 (2)lower health care premiums through increased competition and choice; (3)preserve a patient’s ability to keep his or her health plan if he or she likes it;
 (4)provide people with pre-existing conditions access to affordable health coverage; (5)reform the medical liability system to reduce unnecessary and wasteful health care spending;
 (6)increase the number of insured Americans; (7)protect the doctor-patient relationship;
 (8)provide the States greater flexibility to administer Medicaid programs while reducing costs under such programs;
 (9)expand incentives to encourage personal responsibility for health care coverage and costs; (10)prohibit taxpayer funding of abortions and provide conscience protections for health care providers;
 (11)eliminate duplicative government programs and wasteful spending; or (12)do not accelerate the growth of entitlement programs or increase the tax burden on Americans.
			
	Passed the House of Representatives February 3, 2015.Karen L. Haas,Clerk
	February 5, 2015Read the second time and placed on the calendar
